Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 1, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147981 & (18)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 147981
                                                                    COA: 317527
                                                                    Oakland CC: 2012-241894-FH
  DANIEL HORACEK,
           Defendant-Appellant.

  _________________________________________/

          By order of March 28, 2014, the prosecuting attorney was directed to answer the
  application for leave to appeal the September 12, 2013 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for consideration, as on leave granted, of
  whether the defendant’s warrantless arrest violated his Fourth Amendment rights. If it
  did, then the Court of Appeals should consider: (1) whether the Oakland Circuit Court
  and the prosecutor consented, tacitly or otherwise, to entry of the defendant’s nolo
  contendere plea to unarmed robbery, conditioned on the defendant’s ability to challenge
  on appeal the trial court’s denial of his motions to suppress the evidence and to quash the
  bindover, see MCR 6.301(C)(2); (2) whether the defendant is entitled to withdraw his
  plea pursuant to MCR 6.301(C)(2); and (3) whether the defendant’s entitlement to relief
  is impacted by the prosecutor’s statement at the plea hearing that any Fourth Amendment
  violation would be harmless beyond a reasonable doubt because there was sufficient
  untainted evidence to prosecute the defendant, see People v Reid, 420 Mich 326, 337
  (1984). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 1, 2014
         p0924
                                                                               Clerk